867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Nance CURRY, Plaintiff-Appellant,v.F. Paul BLANNOCK, Defendant-Appellee.
No. 88-7798.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 17, 1989.Rehearing and Rehearing In Banc Denied Feb. 22, 1989.

Charles Nance Curry, appellant pro se.
Robert DeHardit Hicks (Martin, Hicks & Ingles, Ltd), for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Nance Curry appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Curry v. Blannock, C/A No. 88-455-N (E.D.Va. Oct. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Curry also has three motions pending in this appeal.  We find that Curry is not entitled to appointed counsel under Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  Also, we have considered all pertinent documents relating to this appeal and deny Curry's motion to consider any other documents.  Finally, we have considered the errors in the Docketing Statement brought to our attention by Curry in our review of this matter